Mahoney, P. J.,
concurs in part and dissents in part in the following memorandum. Mahoney, P. J. (concurring in part and dissenting in part). My only disagreement with the majority concerns the portion of the amended petition which challenged the notices of determination and demands for payment as fictitious. Petitioners contend that two notices issued in November, 1973 were wholly fictitious and were made without any factual basis solely to extend the Statute of Limitations. Such a contention could certainly be advanced by way of a declaratory judgment action (Slater v Gallman, 38 NY2d 1). Upon respondents’ motion to dismiss, all of the allegations of the petition must be deemed true and petitioners are entitled to the benefit of all favorable inferences which may be drawn from the petition (see Underpinning & Foundation Constructors v Chase Manhattan Bank, 46 NY2d 459, 462). Here, petitioners allege that the two notices at issue were patently arbitrary and were not based on any “external indices” (Tax Law, § 1138, subd [a], par [1]). Petitioners point to the delay involved and allege that these notices were issued simply to extend the Statute of Limitations. *939Respondents admit that the notices were estimated and they do not argue that they were based on any external indices. They contend that estimates were necessary because petitioners delayed turning over their books and records to the audit division. Respondents also allege that petitioners executed consents to extension of the Statute of Limitations. However, petitioners counter that the delay was attributable to respondents and that the consents were coerced out of them by way of threats of additional tax assessments. It is apparent from these allegations and counterallegations that questions of fact exist which preclude dismissal of petitioners’ challenge to the two November, 1973 notices as fictitious at this stage of the proceeding.